Exhibit 10.1

 

No.: 0140200003-2015(WS) Z. No. 0052

 

Fixed Assets Loan Contract

 

Special note: this contract is entered into by and between the parties hereto
through friendly consultation based on the principles of equality and
voluntariness and terms and conditions hereof are the faithful expression of
intentions of the parties hereto. To safeguard the legitimate rights and
interests of the Borrower, the Lender hereby requests the Borrower to pay
adequate attention to terms and conditions in relation to rights and obligations
of the parties hereto, especially contents in boldface.

 

 

 

 

Lender: Fuzhou Wusi Branch, Industrial and Commercial Bank of China Limited

Responsible people: Lin Wencheng; contact people: _________

Domicile (address): No. 162, Wusi Road, Fuzhou; post code: 350003

Tel.: 87820239; fax: 87820005; e-mail:                            

 

Borrower: Jiangxi Fenyi Yida Tourism Development Co., Ltd.

Legal representative: Chen Minhua; contact people:

Domicile (address): Zhaikoucun group, Louxia Village, Dongcun Township, Fenyi
County; post code: _________

Tel.: ________; fax: ____________; e-mail: ____________

 

This contract is entered into by and between the parties hereto as to the
granting of the Loan to the Borrower by the Lender through equal consultation.

 

Part I Basic Provisions

 

Article 1 Loan Purposes

 

The purposes of the Loan hereunder are for the project construction of “Fenyi
Meng Mount’s Karst cave” tourist area. The Borrower shall not use the Loan for
other purposes without the prior written consent of the Lender and the Lender
reserves the right to supervise the use of such funds.

 

Article 2 Loan Amounts and Period

 

2.1 Currency of the Loan hereunder is RMB with its amounts being RMB 270,000,000
(in words: Say RMB Two Hundred and Seventy Million Only) (In case of any
inconsistency between amount in words and amount in figures, the amount in words
shall prevail).

 

2.2 Period of the Loan hereunder is seven (7) years and commences on the actual
withdrawal date (For the withdrawal for several times, it will commence on the
first withdrawal date). Actual withdrawal date shall be subject to the IOU.

 

Article 3 Interest Rate, Interests and Expenses

 

3.1 [Method for determining the interest rate of RMB loan]

 

Interest rate of RMB loan will be determined by the second method in the
following:

 

(1)Fixed interest rate: annual interest rate is / % and remains fixed during the
period of validity hereof.

 

(2)Interest rate of the Loan is determined based on the benchmark interest rate
plus floating range, among which, benchmark interest rate is the benchmark loan
rate of the People’s Bank of China at a level corresponding to withdrawal date
(withdrawal date/effectiveness date) and loan period agreed by Article 2.2
hereof and floating range is (floating upward/floating downward/zero) 15%. Upon
the withdrawal by the Borrower, / (1/3/6/12) months will be viewed as one period
for the interest rate of the Loan and such interest rate will be adjusted once a
period and interests are calculated based on the different sections. The date
for determining the interest rate of the second period is the corresponding date
upon the expiry of one period after the withdrawal date. Where there does not
have a date corresponding to withdrawal date at the current adjustment month,
the last date of such month will be seen as the corresponding date and the rest
can be done in the same manner for other periods. In case of the withdrawal by
the Borrower for several times, interest rate of the Loan will be adjusted by
method A as follows:

 

A.Regardless of the number of withdrawal times within one period, loan interest
rate of current period determined at the determination date of interest rate of
such period shall be adopted at the current period and adjusted at the next
period.

 

B.Interest rate of the Loan for each withdrawal will be determined and adjusted
respectively.

 

1

 

 

(3) Interest rate of each loan will be determined based on the benchmark
interest rate plus floating range, among which, benchmark interest rate is /
(year/month) loan prime rate (LPR) publicized by National Interbank Funding
Center one (1) business day prior to the release date of each loan and floating
range is / (floating upward/downward/zero) /% or / (add/subtract/zero) / base
point (one base point is 0.01%). Upon the withdrawal of each loan, interest rate
of the Loan will be adjusted by / method in the following:

 

A. Use / (1/3/6/12) months as one period. Adjust the interest rate of the Loan
once every period and calculate interests based on the different sections.
Determination date of interest rate for the second and subsequent periods is the
corresponding date upon the expiry of one period for each loan withdrawal and
the Lender shall adjust the interest rate of the Loan based on the loan prime
rate and floating range of the said period publicized by National Interbank
Funding Center at the previous business date. Where there is not a date
corresponding to the withdrawal date at the current adjustment month, the last
day of such month will be the corresponding date. In the event that loan prime
rate at the corresponding period is not publicized by National Interbank Funding
Center one (1) business date prior to the determination date of interest rate,
loan prime rate publicized by National Interbank Funding Center two (2) business
days prior to the determination date of interest rate shall be adopted and the
rest can be done in the same manner.

 

B. Interest rate of the Loan will not be adjusted during the whole loan period.

 

(4) Others:                            /                            

 

3.2 [Determination method of interest rate of the Loan in foreign currency]

 

Interest rate of the Loan in foreign currency will be determined by / method in
the following:

 

(1)Fixed interest rate: annual interest rate is / % and remains fixed during the
period of validity hereof.

 

(2)Floating interest rate: interest rate of the Loan is determined based on the
benchmark interest rate of /-month / (LIBOR/HIBOR) plus base point (namely
0.01%). During the period of validity hereof, interest margin of plus point
remains unchanged. Upon the withdrawal by the Borrower, benchmark interest rate
will be adjusted by the method in the following and interests are calculated
based on the different sections:

 

A. Use / (1/3/6/12) months as one period. Adjust the interest rate of the Loan
once every period. Adjustment date of benchmark interest rate for the second
period is the corresponding date upon the expiry of one period after the
withdrawal date. Where there does not have a date corresponding to withdrawal
date at the current adjustment month, the last day of such month will be the
corresponding date and the rest can be done in the same manner for the other
periods.

 

B. Benchmark interest rate is adjusted at the first day of each interest period.

 

(3) Others:                            /                            

 

3.3 Interests of the Loan hereunder will be calculated from the actual
withdrawal date and settled on a monthly (monthly/quarterly/semi-annual) basis.
Upon the maturity of the Loan, both principal and interests will be repaid in
full. Among these, daily interest rate=annual interest rate/360.

 

2

 

 

3.4 Interest rate of default interests resulting from delay in the repayment of
the Loan hereunder is determined to be the original interest rate of the Loan
plus 50%. Interest rate of default interests resulting from the misappropriation
of the Loan is determined to be the original interest rate of the Loan plus
100%.

 

3.5 In addition to the interests, the Borrower shall also pay to the Lender
commitment fees. Such commitment fees will be paid by the / method in the
following on the basis of difference between loan amounts agreed in Article 2
hereof and funds already withdrawn by the Borrower (daily average balance within
the billing period) and / ‰ annual rate:

 

(1) Make full payment to the Lender at the expiry date of billing period.

 

(2) After the effectiveness hereof, make payment to the Lender at the 20th day
of each / (month/quarter/half a year) for several times until the expiry date of
billing period.

 

Billing period shall mean the period from the execution date hereof to
withdrawal date of the last loan agreed by Article 4 hereof.

 

Where commitment fees are paid by several times and the Borrower fails to pay
commitment fees as scheduled, the Lender has the right to stop releasing the
Loan or cancel the funds not withdrawn by the Borrower in whole or in part.

 

Article 4 Withdrawal

 

4.1 The Borrower will withdraw funds by method (2) as follows based on the
actual fund demands:

 

(1) Withdraw the Loan in full prior to / (MM/DD/YY);

 

(2) Withdraw the Loan by one or several times from the effectiveness date hereof
to December 31, 2018;

 

(3) Withdraw the Loan based on the different periods at the following time.
Where the Borrower changes the withdrawal time or amounts based on the progress
of funds utilization, the Borrower shall withdraw the Loan in full no later than
/ (MM/DD/YY) with the approval of the Lender.

 

Withdrawal time   Withdrawal amounts /                      

 

4.2 In the event of the Borrower’s failure to withdraw the Loan as agreed, the
Lender has the right to cancel the Loan not withdrawn by the Borrower in whole
or in part.

 

Article 5 Repayment

 

5.1 The Borrower shall repay the Loan on the basis of the following repayment
plan (please provide attached sheets if there are many contents);

 

Scheduled repayment time   Scheduled repayment amount (RMB 10,000)              
   

 

5.2 If under the following circumstances, the Borrower shall repay the Loan
hereunder immediately upon the availability of corresponding funds. In case of
prepayment because of it, the Borrower will not pay compensatory damages for it:

 

__________/ ____________

 

5.3 Except under the circumstances agreed by Article 5.2 hereof, the Borrower
shall pay to the Lender for compensatory damages for prepayment. Such
compensatory damages shall be calculated by the following standards: prepayment
amounts ×remaining loan period (number of months) × / %. Where the number of
remaining loan months is less than 1, such remaining loan period will be deemed
as one (1) month.

 

3

 

 

Article 6 Special Provisions about Revolving Loans (optional, this article
□applicable □Not applicable)

 

The Borrower may view / (half a year/one year/two years/ three years/ four
years/ five years) as one period (hereinafter referred to as unit loan period)
and use the Loan hereunder revolvingly. Upon the handling of necessary
formalities, loan principal not repaid at the previous unit loan period will be
used continuously at the next unit loan period, provided however that, maturity
date of any Loan withdrawn shall not exceed the expiry date of loan period
mentioned in the preceding Article 2 hereof.

 

Article 7 Guarantee

 

7.1 The Loan hereunder is guaranteed (credit/guaranteed) loan.

 

7.2 Where the Loan hereunder is guaranteed loan, please refer to the guarantee
contract executed additionally for guarantee matters. Where relevant guarantee
is the guarantee under the debt ceiling, corresponding contract of guarantee
under the debt ceiling is described as follows:

 

(1) Contract of mortgage of maximum amounts;

 

No.: 0140200003-2014 W.S.(D.) Z. No. 0034; guarantor: Jiangxi Fenyi Yida Tourism
Development Co., Ltd.;

 

(2) Contract of guarantee under the debt ceiling:

 

A. No.: 0140200003-2014 W.S.(B.) Z. No. 0009; guarantor: Yida (Fujian) Tourism
Goup Co., Ltd.;

 

B. No.: 14020203- W.S.(B.) Z. No.00074; guarantor: Chen Minhua;

 

C. No.: 14020203- W.S.(B.) Z. No.00075; guarantor: Fan Yanling;

 

(3) Contract of pledge of maximum amounts (No.: ____________________)

 

Guarantor: ______________________________________

 

Article 8 Financial Provisions (optional, this article ☐ applicable ☐ Not
applicable)

 

During the period of validity hereof, the Borrower shall comply with the
following provisions concerning financial indexes strictly:

 

                           /                            

 

Article 9 Settlement of Disputes

 

Method for the settlement of disputes hereunder is (1):

 

(1)Submit the disputes to Fuzhou Arbitration Commission for the arbitration at
Fuzhou (arbitration place) in accordance with its arbitration rules for the time
being in force at the time of submitting arbitration application. Arbitration
award shall be final and binding upon the parties hereto.

 

(2)Settle disputes at the court of place where the Lender is located by means of
lawsuit.

 

Article 10 Miscellaneous

 

10.1 This contract is made in sextuplicate, with two copies to be held by the
Borrower, the Lender and Fenxi County Land Resources Bureau respectively. All of
such copies shall have the same legal validity.

 

10.2 The following attachments and other attachments confirmed by the parties
hereto shall be an integral part of this contract and have the same legal
validity with this contract:



 

 

Attachment 1: Advice of Withdrawal (format)

 

4

 

 

Article 11 Other Matters Agreed by the Parties Hereto

 

(1) Financial statements provided by the Borrower have reflected the financial
and revenue conditions of corresponding financial periods completely, truly and
fairly, or else, all economic and legal liabilities resulted therefrom shall be
borne by the Borrower; (2) the Borrower hereby undertakes that its details about
incidence relation disclosed to the Lender are comprehensive and correct and
that the Lender will be informed of any new change occurred during the loan
period in a timely manner, or else, all economic and legal liabilities resulted
therefrom shall be borne by the Borrower; (3) the Borrower shall open up an
supervision account at the loan bank, execute account management agreement for
all operating revenues and ensure that sufficient cash flow is available to
cover financing principal and interests, or else, the Lender reserves the right
to stop newly increased financing or declare the financing to be matured in
advance; (4) Where construction costs of the Project exceed investments, portion
exceeding investments shall be self-raised by the Borrower; (5) Charge the land
use right within the scope of this tourism area acquired subsequently and
surface buildings to our bank, determine our bank to be unique mortgagee and go
through the formalities concerning property right and mortgage on real estate in
a timely manner after the project completion.

 

5

 

 

Part II Specific Terms and Conditions

 

Article 1 Interest Rate and Interests

 

1.1For the Loan in foreign currency, LIBOR shall mean the interbank offered rate
of the loan currency hereunder displayed on the financial telecommunication
terminal “LIBO=” page of REUTRES two (2) banking days (London time 11:00 AM)
prior to the withdrawal date or adjustment date of benchmark interest rate;
HIBOR shall mean the interbank offered rate of Hong Kong dollar displayed on the
financial telecommunication terminal “HIBO=” page of REUTRES two (2) banking
days (Hong Kong time 11:15 AM) prior to the withdrawal date or adjustment date
of benchmark interest rate.

 

1.2Where interests of the Loan are settled on a monthly basis, interests
settlement date shall be the 20th day of every month; where interests of the
Loan are settled on a quarterly basis, interests settlement date shall be the
20th day of the last month of each quarter; where interests of the Loan are
settled semiannually, interests settlement date shall be June 20 and December 20
every year.

 

1.3The first interest period shall be from the actual withdrawal date of the
Borrower to the first interests settlement date; the last interest period shall
be from the next day following the expiration of the previous interest period to
the final repayment date; the rest interest periods shall be from the next day
following the expiration of the previous interest period to the next interests
settlement date.

 

1.4Where floating interest rate is adopted for the Loan hereunder, rules for the
adjustment of interest rate after the delay in the repayment of the Loan shall
still be implemented by the original method.

 

1.5Where the People’s Bank of China adjusts the method for determining the
interest rate of the Loan and such method is applicable to the Loan hereunder,
it shall be subject to the provisions formulated by the People’s Bank of China
and the Lender will not notify the Borrower additionally.

 

1.6Upon the execution hereof, it is agreed that interest rate of the Loan will
be calculated by floating loan prime rate publicized by the People’s Bank of
China or National Interbank Funding Center downward by certain percentage and
the Lender reserves the right to re-evaluate the preferential interest rate
provided to the Borrower on a yearly basis, decide to cancel such preferential
interest rate in whole or in part on the basis of national policies, credit
status of the Borrower and change to loan guarantee and notify the Borrower in a
timely manner.

 

Article 2 Release and Payment of the Loan

 

2.1 Prior to the withdrawing of the Loan hereunder, the Borrower shall satisfy
the prerequisite conditions agreed herein, or else, except that the early
release is agreed by the Lender, the Lender is not obliged to release any funds
to the Borrower:

 

2.2 Prerequisite condition for the first withdrawal:

 

(1) Loan project is already reviewed, approved or placed on file by national
competent departments; (except that it is unnecessary to obtain such approval,
reviewing or filing prior to the release of the Loan in accordance with relevant
provisions);

 

(2) Project capital or other funds that shall be raised are available based on
the specified time period and percentage;

 

(3) Except for loan on credit, the Borrower has already provided corresponding
guarantee and gone through relevant guarantee formalities as required by the
Lender;

 

6

 

 

(4) Advice of withdrawal is submitted to the Lender in accordance with this
contract.

 

(5) Other materials required by the Lender are submitted.

 

2.3 Prior to the withdrawing each time, the Borrower shall meet both the
prerequisite conditions for the first withdrawal and the following prerequisite
conditions:

 

(1) Where project capital is in place by different stages, capital of current
period is available in full based on certain percentage;

 

(2) Costs do not exceed investments or portions exceeding investments are
already self-raised;

 

(3) Works progress is already finished as scheduled and the actual project
progress matches with amounts invested;

 

(4) This contract or other contracts executed with the Lender are not breached
or violated;

 

(5) Supporting materials are provided to evidence that the purposes of the Loan
are consistent with those agreed herein.

 

2.4 Upon the withdrawing, written documents provided to the Lender by the
Borrower shall be the original; where it is impossible to provide the original,
it is allowed to provide the copy thereof stamped with official seal of the
Borrower with the approval of the Lender.

 

2.5 The Borrower shall, at least five (5) workdays of the bank in advance,
submit the advice of withdrawal to the Lender for applying for the withdrawal.
Without the prior written consent of the Lender, such advice of withdrawal
submitted shall not be revoked.

 

2.6 Where the withdrawal by the Borrower is reviewed and approved by the Lender,
the Lender will be deemed to have released the Loan to the Borrower in
accordance with this contract after remitting the Loan into the account
designated by the Borrower.

 

2.7 In accordance with regulatory provisions and management requirements
proposed by the Lender, the Loan exceeding certain amounts or meeting certain
conditions shall be paid by the Lender under entrustment and the Lender will, on
the basis of the withdrawal application and payment order given by the Borrower,
pay the loan funds to objects consistent with the purposes agreed herein.
Therefore, the Borrower shall execute the payment order agreement with the
Lender additionally as the attachment hereto and open or designate a
professional account at the Lender for dealing with the payment under
entrustment.

 

Article 3 Repayment

 

3.1 The Borrower shall repay the loan principal, interests and other payable
funds in full and on time in accordance with this contract. The Borrower shall,
one (1) workday of the bank prior to the repayment date and interests settlement
date, deposit sufficient payable interests, principal and other payables of
current period into the repayment account opened at the Lender's place and the
Lender has the right to deduct amounts from such account on such repayment date
or interests settlement date automatically, or require the Borrower to
coordinate with relevant deduction formalities. Should funds in the repayment
account be insufficient for paying the matured payables of the Borrower in full,
the Lender reserves the right to determine the liquidation order.

 

3.2 Where the Borrower applies for the prepayment of the Loan in whole or in
part, the Borrower shall, ten (10) workdays of the bank in advance, deliver the
written application to the Lender, seek the approval of the Lender and pay
compensatory damages to the Lender on the basis of standards agreed herein.

 

3.3 Where the prepayment of the Loan is approved by the Lender, the Borrower
shall, at the prepayment date, pay in full the loan principal, interests and
other funds that are accrued until the prepayment date and shall be paid in
accordance with this contract.

 

7

 

 

3.4 Where loan period is shortened due to the prepayment by the Borrower or
early recall of the Loan by the Lender in accordance with this contract,
corresponding grade of interest rate will not be adjusted and original loan
interest rate shall still be valid and effective.

 

Article 4 Revolving Loan

 

4.1 Where the Loan hereunder can be used revolvingly, commencement date of the
first unit loan period shall be the first withdrawal date and the commencement
date of the second unit loan period shall be the corresponding date upon the
expiry of the first period after the first withdrawal date. Where there does not
have a date corresponding to the first withdrawal date at the month in which
some unit loan period starts, the last day of such month will be the
corresponding date and the rest can be done in the same manner. Without the
consent of the Lender, the unit loan period determined shall not be adjusted.

 

4.2 After the first unit loan period, loan balance of each unit loan period
shall be smaller than that of previous unit loan period. Upon the expiry of each
unit loan period, the Borrower shall repay the Loan in accordance with the
agreed repayment schedule. Loan within each unit loan period shall not be used
revolvingly.

 

4.3 Where floating interest rate is adopted for the RMB revolving loan,
benchmark interest rate will be determined according to the benchmark loan rate
of People’s Bank of China at the corresponding grade of the unit loan period.

 

Article 5 Guarantee

 

5.1 Except for the loan on credit, the Borrower shall provide the legal and
valid guarantee acknowledged by the Lender for the full performance of
obligations hereunder by it. Guarantee contract will be executed additionally.

 

5.2 Where collateral hereunder is damaged, depreciated, distrained or detained
or there has the dispute over property right, or the mortgagor disposes of such
collateral arbitrarily, or financial conditions of the guarantor providing
guarantee have material change or other change to the disadvantage of the
Lender’s creditor’s right has occurred, the Borrower shall notify the Lender in
a timely manner and provide other guarantee acknowledged by the Lender
additionally.

 

5.3 Where pledge guarantee is provided with receivables for the Loan hereunder,
the Lender has the right to declare the Loan to be matured in advance, require
the Borrower to repay loan principal and interests in whole or in part without
delay or add legal, effective and sufficient guarantee acknowledged by the
Lender under any one of the following circumstances during the period of
validity hereof:

 

(1) Bad debt rate of accounts receivable owed to the payer from the mortgagor of
accounts receivable has risen for two (2) consecutive months;

 

(2) The percentage of accounts receivable that are due but not recovered and
owed to the payer from the mortgagor of accounts receivable is over 5%;

 

(3) The mortgagor of accounts receivable has trade disputes (including disputes
in connection with quality, technology and service) or debt disputes with payer
or other third party, making it impossible to repay matured account receivables
on schedule.

 

Article 6 Insurances

 

6.1 Upon the request of the Lender, the Borrower shall purchase insurances at
the insurance company acknowledged by the Lender to protect against risks
incurred by equipment, engineering construction and freight transportation
relating to loan project or risks occurred during the project construction and
operation. Type and period of insurances shall meet the requirements of the
Lender and loan risks shall be covered by insurance amounts.

 

8

 

 

6.2 During the period of validity hereof, the Borrower shall not suspend
insurance by any reason whatsoever. Where such insurances are suspended, the
Lender has the right to renew insurances or purchase insurances on its behalf
with relevant expenses to be borne by the Borrower. Where the Borrower and
related parties alter the insurance policy substantially or terminates the
insurance in advance, the Borrower and related parties shall notify the Lender
thirty (30) days in advance and seek the approval of the Lender, or else, the
Borrower shall be held liable for any and all losses suffered by the Lender
because of the suspension or termination of such insurances or alteration or
medication to the insurance policy.

 

6.3 It shall be indicated in the insurance policy that the Lender shall be the
preferred beneficiary (the first beneficiary) upon the occurrence of accidents
and the insurer shall pay the insurance money to the Lender directly. The
insurance policy shall not contain any terms and conditions on restricting the
rights and interest of the Lender.

 

6.4 The Borrower shall, within three (3) days upon the knowing or constructive
knowing of occurrence of insurance accidents, notify the Lender in writing and
claim for compensation against the insurer in a timely manner in accordance with
provisions of insurance company. Insurance compensation or compensatory damages
shall be used for the prepayment of the Loan hereunder, or for resuming the
project value with the approval of the Lender, or deposited into the account
designated by the Lender and used as the deposit for guaranteeing the full
performance of obligations hereunder.

 

Article 7 Representations and Warranties

 

The Borrower hereby makes the following representations and warranties to the
Lender, which shall be valid and effective during the period of validity hereof:

 

7.1 Loan project and its matters are in compliance with laws and regulations;

 

7.2 It has the qualification of subjects as the Borrower as well as
qualifications and capability to execute and perform this contract in accordance
with laws and regulations;

 

7.3 It has acquired necessary authorization or approval for the execution
hereof, or execution or performance hereof by it will not violate the Articles
of Association and related laws and regulations, nor conflict with other
obligations hereunder that shall be undertaken by it;

 

7.4 Other due and payable liabilities have been repaid as scheduled and there
does not have a malicious or intentional delay in the repayment of loan
principal and interests;

 

7.5 It has complete and perfect organization and financial management system. It
does not have major violations during the production and operation of the latest
year and its incumbent officers do not have material adverse records;

 

7.6 All documents and materials delivered to the Lender are true, correct,
complete and effective and free from false recording, major omissions or
misleading statements;

 

7.7 Financial accounting reports provided to the Lender are prepared by Chinese
accounting standards and reflect the operating conditions and indebtedness of
the Borrower truly, fairly and completely. As of the date of the latest
financial accounting report, financial conditions of the Borrower do not have
material adverse change; and

 

7.8 It does not conceal or hide any and all actions, arbitration or claims in
which it is involved.

 

9

 

 

Article 8 the Borrower’s Undertakings

 

8.1 It will withdraw and use the Loan based on the period and purposes agreed
herein and funds borrowed can't be flowed into securities or futures market by
any means whatsoever or used for other purposes forbidden or restricted by laws
and regulations.

 

8.2 Loan principal, interests and other payables are settled in accordance with
this contract.

 

8.3 It will accept and coordinate with the inspection and supervision over the
use of the loan funds, including its purposes, by means of accounting analysis,
voucher inspection and field investigation, summarize and report the use of the
loan funds on a regular basis as required by the Lender.

 

8.4 It will accept the credit inspection by the Lender, provide the financial
accounting materials, such as balance sheet and income statement, and other
materials reflecting the debt paying ability of the Borrower, assist and
coordinate with the investigation, knowing and supervision over its production,
operating and financial conditions by the Lender.

 

8.5 Prior to the full repayment of loan principal and interests as well as other
payable funds hereunder, dividends and bonus shall not be allocated by any means
whatsoever.

 

8.6 In the event of merger, separation, decrease of registered capital, change
to stock right, transfer of major assets and creditor’s rights, major foreign
investments, substantial increase of debt financing and other actions that may
have adverse impacts on the rights and interests of the Lender, the Borrower
will seek the written consent of the Lender or make arrangement to the
satisfaction of the Lender for realizing the creditor’s rights of the Lender.

 

8.7 Upon the occurrence of one of the following circumstances, the Lender shall
be notified in a timely manner;

 

(1) Change to the Articles of Association, business scope, registered capital
and legal representative;

 

(2) Discontinuation of business, dissolution, liquidation, stopping business for
internal rectification, revocation of business license, application for
bankruptcy or being filed for bankruptcy;

 

(3) Involvement or possible involvement in the major economic disputes,
lawsuits, arbitration or attachment, detention or monitoring of its property in
accordance with laws and regulations;

 

(4) Involvement of its shareholders, directors and incumbent officers in the
major cases or economic disputes.

 

8.8 It will disclose related parties' relationship and related connection to the
Lender in a timely, comprehensive and accurate manner.

 

8.9 It will sign for the receipt of notices delivered or otherwise served by the
Lender in a timely manner.

 

8.10 It will not dispose of its own assets by reducing the debt paying ability;
without the consent of the Lender, it will not use assets formed by the Loan
hereunder to provide guarantee for a third party.

 

8.11 Where the Loan hereunder is released by means of credit, it will deliver
the details about external guarantee to the Lender completely, truly, accurately
and regularly and execute the account supervision agreement as required by the
Lender. Where the provision of external guarantee may affect or influence the
performance of obligations hereunder, it is required to obtain the written
consent of the Lender.

 

8.12 It will support the Lender to take part in the reviewing of budget
estimate, budget and final settlement, project bidding and completion acceptance
in connection with the loan project.

 

10

 

 

8.13 It will bear any and all expenses incurred by the Lender by realizing the
creditor’s rights hereunder, including but not limited to attorney fees,
valuation fees and auction fees.

 

8.14 The settlement of debts hereunder shall take precedence over that of
liabilities owed to its shareholders from the Borrower and such debts shall at
least be at the equal status with same type of liabilities of other creditors of
the Borrower.

 

8.15 It will reinforce environmental and social risks management and accept the
inspection and supervision over it by the Lender. Upon the request of the
Lender, it will submit environmental and social risks report to the Lender.

 

Article 9 the Lender’s Undertakings

 

9.1 It will grant the Loan to the Borrower in accordance with this contract.

 

9.2 Unless otherwise specified herein or by laws and regulations, it will keep
confidential any and all non-public materials and information provided by the
Borrower.

 

Article 10 Breach of Contract

 

10.1 Upon the occurrence of any one of the following circumstances, the Borrower
will be deemed to have breached this contract:

 

(1) The Borrower fails to repay principal and interests of the Loan hereunder
and other payables as agreed, or to perform other obligations hereunder, or is
in violation of representations, warranties or undertakings hereunder;

 

(2) Change to the guarantee hereunder that is to the disadvantage of the
Lender’s creditor's rights has occurred and the Borrower fails to provide other
guarantees acknowledged by the Lender additionally;

 

(3) Other liabilities of the Borrower are not settled when becoming matured
(including being declared to be matured in advance), or the Borrower declines to
perform the obligations under other agreements or violates such obligations
under other agreements, exerting or possibly exerting adverse impacts on the
performance of obligations hereunder;

 

(4) Financial indexes of the Borrower, such as profitability, debt paying
ability, operation ability and cash flow, have gone beyond the agreed standards
or worsened or have affected or may possibly affect the performance of
obligations hereunder;

 

(5) Ownership structure, production and operation and foreign investment of the
Borrower are subject to material adverse change, affecting or possibly affecting
the performance of obligations hereunder by it;

 

(6) The Borrower is involved or may possibly be involved in the major economic
disputes, lawsuits or arbitration, or its assets are attached, detained or
enforced, or judicial or administrative organs have placed it on file for
investigating it or taken punitive measures against it in accordance with laws
and regulations, or the Borrower is exposed by media because of violation of
national laws and regulations or policies, affecting or possibly affecting the
performance of obligations hereunder;

 

(7) Key individual investors and officers of the Borrowers are changed
abnormally, missing or investigated by judicial organs or their personal freedom
is restricted in accordance with laws and regulations, affecting or possibly
affecting the performance of obligations hereunder by it;

 

(8) The Borrower uses the false contract concluded with related parties or
transaction without actual transaction background to obtain the funds or credit
extension of the Lender illegally, or to evade the creditor’s rights of the
Lender intentionally with connected transaction;

 

(9) The Borrower has or may possibly discontinue business, implement dissolution
or liquidation, stop doing business for internal rectification or apply for
bankruptcy or filed for bankruptcy or its business license has been or may be
revoked or cancelled;

 

11

 

 

(10) The Borrower has caused liability accidents, major environmental and social
risk accidents due to the violation of laws, regulations or industry standards
in relation to food safety, work safety, environmental protection, other
environmental and social risk management, affecting or possibly affecting the
performance of obligations hereunder by it;

 

(11) Project funds are not available based on the agreed schedule or percentage,
or made up within the period specified by the Lender;

 

(12) Project construction is not completed based on the progress, or project
construction and operating environment or conditions are subject to the material
adverse change;

 

(13) Where the Loan hereunder is released by means of credit, credit rating,
profitability, asset-liability ratio, net cash flow of operating activities of
the Borrower do not satisfy the conditions about loan on credit contemplated by
the Lender; or the Borrower uses its valid operating assets to create
mortgage/pledge guarantee for other people or provide external guarantee without
the written consent of the Lender, affecting or possibly affecting the
performance of obligations hereunder;

 

(14) Other circumstances that may have adverse impacts on the realization of the
Lender’s creditor’s rights hereunder.

 

10.2 In case of breach of contract by the Borrower, the Lender has the right to
take one or several measures in the following:

 

(1) Require the Borrower to correct or rectify such breach within the specified
period;

 

(2) Stop releasing the Loan and other financing funds to the Borrower in
accordance with this contract or other contracts concluded between the Lender
and the Borrower, or cancel the Loan not withdrawn by the Borrower and other
financing funds in whole or in part;

 

(3) Declare the Loan not repaid and other financing funds under this contract
and other contracts executed between the Lender and the Borrower to become due
immediately and recover the funds not repaid without delay;

 

(4) Require the Borrower to compensate for losses suffered by the Lender because
of the breach by the Borrower;

 

(5) Other measures contemplated by laws and regulations and this contract or as
deemed necessary by the Lender.

 

10.3 Where the Borrower fails to repay due loan (including loan declared to be
due immediately) as agreed, the Lender has the right to calculate and collect
default interests based on the rate of default interests arising from the delay
in the payment since the date in which such delay occurs. For interests that the
Borrower fails to pay on schedule, compound interests will be calculated and
collected based on the rate of default interests.

 

10.4 Where the Borrower fails to use the Loan for the purposes agreed herein,
the Lender has the right to calculate and collect default interests on the
portions misappropriated according to the rate of default interests arising from
the misappropriation of the Loan hereunder since the date in which the Loan is
misappropriated. For interests that are not paid on time when the Loan is
misappropriated, compound interests will be calculated and collected based on
the rate of default interests of the Loan misappropriated.

 

10.5 Where the Borrower commits the behaviors set forth by Article 10.3 and
Article 10.4 hereof above, the higher rate of default interests will be adopted
and these rates of default interests can’t be combined together.

 

12

 

 

10.6 Where the Borrower fails to repay loan principal, interests (including
default interests and composite interests) or other payables on time, the Lender
reserves the right to make collection by public announcement on the media.

 

10.7 Where controlling or controlled relationship between the Borrower and its
related parties is changed, or the Borrower's related parties have circumstances
other than those specified by Paragraph (1) and (2) of Article 10.1 hereof,
affecting or possibly affecting the performance of obligations hereunder by the
Borrower, the Lender reserves the right to take measures agreed herein.

 

Article 11 Deduction

 

11.1 In the event that the Borrower fails to repay matured debts (including
those declared to be matured immediately) hereunder as agreed, the Lender has
the right to deduct corresponding funds from all local or foreign currency
accounts opened by the Borrower at the Lender or other branches of Industrial
and Commercial Bank of China for settling such matured debts until all
liabilities hereunder are fully settled by the Borrower.

 

11.2 Where deduction funds are not denominated by this contract currency,
conversion will be made based on the exchange rate applicable to the Lender at
the deduction date. Interests and other charges incurred from the deduction date
to the settlement date (the date in which the Lender converts the deduction
funds into amounts in the contract currency in accordance with national foreign
exchange administration policies and debts hereunder are settled actually) as
well as difference resulting from the fluctuation of exchange rate during this
period shall be borne by the Borrower.

 

11.3 Where the funds deducted by the Lender are insufficient for settling all
liabilities of the Borrower, the Lender reserves the right to determine the
sequence of settlement.

 

Article 12 Transfer of Rights and Obligations

 

12.1 The Lender has the right to assign or transfer rights hereunder to a third
party in whole or in part without seeking the approval of the Lender. Without
the written consent of the Lender, the Borrower shall not transfer or assign its
rights and obligations hereunder.

 

12.2 The Lender or Industrial and Commercial Bank of China Limited (“ICBC”) may,
based on the operation and management demands, authorize or entrust other
branches of ICBC to exercise and perform rights and obligations hereunder or
request other branches of ICBC to take over and manage the creditor’s rights of
the Loan hereunder without seeking the approval of the Borrower additionally and
the Borrower hereby agrees with it. Other branches of ICBC undertaking rights
and obligations of the Lender have the right to exercise all rights hereunder,
file a lawsuit at the court in the name of this institution for settling the
disputes hereunder and apply for the arbitration and specific performance.

 

Article 13 Effectiveness, Modification and Rescission

 

13.1 This contract shall come into force upon the signature by the parties
hereto and expire upon the full performance of obligations hereunder by the
Borrower.

 

13.2 Any modification hereto shall be made in writing after the consensus by the
parties hereto. Modification terms or agreements shall constitute an integral
part of this contract and have the same legal validity with this contract.
Except for the portions modified or changed, the remainder of this contract
shall continue to be valid and effective and original terms and conditions shall
still be valid and effective before the terms and conditions that are modified
come into force.

 

13

 

 

13.3 Modification and rescission hereof shall not affect the right of the
parties hereto to require the compensation for damage. Rescission hereof does
not affect or influence the validity of terms and conditions concerning disputes
settlement.

 

Article 14 Application of Law and Settlement of Disputes

 

Execution, effectiveness, interpretation and performance hereof as well as
settlement of disputes shall be governed by the laws of the People’s Republic of
China. All disputes and controversies arising out of or relating to the
performance hereof shall be settled by the parties hereto through friendly
consultation. In case that no agreement has been reached, such disputes shall be
settled by methods agreed herein.

 

Article 15 Complete Contract

 

Part I Basic Provisions and Part II Specific Terms and Conditions hereof shall
constitute a complete Fixed Assets Loan Contract and same words at the said two
parts shall have the same meaning. The Loan of the Borrower will be bound by
these two parts collectively.

 

Article 16 Notification

 

16.1 All notices hereunder shall be sent or delivered in writing. Unless
otherwise specified herein, it is agreed by the parties hereto that domicile
stated herein shall be the mailing and contact address. In case of any change to
mailing address or other contact methods by either party, such party shall
notify the other party in writing and in a timely manner.

 

16.2 In case of either party’s refusal to sign for the receipt of such notices
or occurrence of other circumstances in which it is impossible to serve the
notices, the party providing notices may serve such notices by means of
notarization or public announcement.

 

Article 17 Miscellaneous

 

17.1 The Lender’s failure to exercise or partial exercise or delay in the
exercise of rights hereunder will not constitute the waiver or change of such
right or other rights, nor affect the further exercise of such right or other
rights.

 

17.2 Invalidity or unenforceability of terms and conditions hereof will not
affect or influence the validity or enforceability of other terms and
conditions, nor affect the validity of the entire contract.

 

17.3 The Lender reserves the right to provide information in connection with
this contract and other relevant information of the Borrower to the credit
consulting system of the People’s Bank of China and other credit information
databases established in accordance with laws and regulations for the inquiry
and use by institutions with proper qualifications or individuals in accordance
with laws and regulations or requirements proposed by financial regulation
agency. The Lender also has the right to inquire relevant information of the
Borrower through the credit consulting system of the People’s Bank of China and
other credit information databases established in accordance with laws and
regulations for the purposes of execution and performance hereof.

 

17.4 Words mentioned herein, such as “related parties”, “relationship of related
parties”, “transaction of related parties”, “main individual investors” and “key
officers”, shall have the same meaning with those described in the Accounting
Standards for Enterprises No.36–Disclosure of Related Parties (C.K. [2006] No.
3) released by the Ministry of Finance and subsequent amendments thereto.

 

17.5 Environmental and social risks referred to herein shall mean the dangers
and relevant risks that may be caused to the environment and society by the
Borrower and its important related parties in the construction, production and
operating activities, including the environmental and social problems in respect
of energy consumption, pollution, land, health, safety, resettlement of affected
residents, ecological protection and climate change.

 

14

 

 

17.6 Receipts and certificates prepared and retained by the Lender in accordance
with its business rules and in connection with the Loan hereunder will
constitute the valid and effective evidence for evidencing the debtor-creditor
relationship between the Borrower and the Lender and be binding upon the
Borrower.

 

17.7 In this contract, (1) this contract shall include modification or
supplements hereto; (2) titles of terms and conditions are inserted for the
reference only and do not constitute the interpretation hereof nor restrict the
contents below the titles and its scope; (3) where the withdrawal or repayment
date is not the business day, such withdrawal or repayment date shall be
postponed to the next banking day.

  

15

 

 

The parties hereto acknowledge that the Borrower and the Lender has held
consultation fully for all terms and conditions hereof. The Lender has requested
the Borrower to pay special attention to terms and conditions in connection with
rights and obligations of the parties hereto and understand them fully and
correctly, interpreted and explained relevant terms and conditions as required
by the Borrower. The Borrower has read carefully and understood contract terms
and conditions fully (including Part I Basic Provisions and Part II Specific
Terms and Conditions). The parties hereto have the same understanding over terms
and conditions hereof and do not have any objection to the contract contents.

 

The Lender (seal): Fuzhou Wusi Branch, Industrial and Commercial Bank of China
Limited (Sealed)

 

Responsible people/authorized agent: /s/ Lin Wencheng (Sealed)

 

The Borrower (seal): Jiangxi Fenyi Yida Tourism Development Co., Ltd. (Sealed)

 

Legal representative/authorized agent: /s/ Chen Minhua (Signature)

 

Date of signature: January 9, 2015

 

 

16

